Exhibit 10.24

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the
2ND day of August, 2005 (the “Effective Date”), by and between EXAR CORPORATION,
a Delaware corporation (the “Company”), and ROUBIK GREGORIAN (“Executive”).

 

WHEREAS, the Company desires to continue to employ Executive to provide
executive management services to the Company and wishes to provide Executive
with certain compensation and benefits in return for Executive’s continued
services; and

 

WHEREAS, Executive wishes to continue to be employed by the Company and provide
executive management services to the Company in return for certain compensation
and benefits;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For purposes of the Agreement, the following terms are defined as follows:

 

1.1 “Board” means the Board of Directors of the Company.

 

1.2 “Cause” will mean (i) Executive’s conviction of or plea of nolo contendere
to any felony or any crime involving moral turpitude or dishonesty; (ii) a
willful act by Executive which constitutes gross misconduct and which is
injurious to the Company; (iii) a failure by Executive to substantially perform
Executive’s material duties under the Agreement other than a failure resulting
from the Executive’s complete or partial incapacity due to physical or mental
illness or impairment; (iv) a material breach of the Proprietary Rights and
Nondisclosure Agreement dated April 10, 1995 (the “Proprietary Rights
Agreement”), or any other material agreement between Executive and the Company
concerning the terms and conditions of Executive’s employment between the
Company and Executive; (v) Executive’s willful violation of a material Company
employment policy (including, without limitation, any insider trading policy),
(vi) Executive’s willful commission of an act of fraud, breach of trust, or
dishonesty including, without limitation, embezzlement, that results in material
damage or harm to the business, financial condition, reputation or assets of the
Company or any of its subsidiaries; or (vii) Executive’s failure to cooperate
fully with the Company in connection with any and all existing or future
litigation, arbitrations, mediations or investigations whether internal or
brought by or against the Company or any of its affiliates in which the Company
reasonably deems Executive’s cooperation is necessary or desirable.

 

1.3 “Change of Control” means (i) the date of the consummation of a merger or
consolidation of the Company with any other corporation that has been approved
by the stockholders of the Company, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than
sixty-five



--------------------------------------------------------------------------------

Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than sixty-five percent (65%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (ii) a transaction
or a group of related transactions involving the sale of all or substantially
all of the Company’s assets; and (iii) the acquisition by any person, entity or
group (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Company or any subsidiary of the Company) of the beneficial
ownership, directly or indirectly, or securities of the Company representing
more than thirty-five (35%) of the combined voting power in the election of
members of the Board. For purposes of this definition a “Change of Control” will
not include (i) any transaction the sole purpose of which is to change the state
of incorporation of the Company, or (ii) an acquisition of ownership interests
by any “Eligible Employee” (as defined in the Company’s Executive Officers’
Group I Change of Control Severance Benefit Plan), whether through a “management
buy-out” or otherwise.

 

1.4 “Change of Control Plan” means the Exar Corporation Executive Officers’
Change of Control Severance Benefit Plan, adopted effective as of June 24, 1999
by the Company for the benefit of certain of its eligible executive employees.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

 

1.6 “Common Stock” means the common stock of the Company.

 

1.7 “Company” means Exar Corporation, a Delaware corporation, or, following a
Change of Control, the surviving entity resulting from such transaction.

 

1.8 “Executive Incentive Program” means the Executive Incentive Compensation
Program maintained by the Company for the benefit of its eligible executive
employees.

 

1.9 “Fiscal Year” means the twelve (12) month period ending on each March 31.

 

1.10 “Good Reason” will mean, for purposes of Section 4.1, (without Executive’s
consent) a material reduction in Executive’s title, authority, level of
reporting, or responsibilities. If the event that potentially constitutes Good
Reason is capable of cure, Good Reason only will exist if the Company has not
cured such event within thirty (30) days after receipt by the Company of written
notice from Executive describing why Executive believes Good Reason exists.

 

1.11 “Good Reason” will mean, for purposes of Section 4.2, (without Executive’s
consent) (i) a significant reduction of Executive’s duties, position or
responsibilities, or the removal of Executive from such position and
responsibilities, unless Executive is provided with a comparable position (i.e.,
a position of equal or greater organizational level, duties, authority,
compensation and status); provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity will not constitute “Good Reason”, (ii) a reduction
of Executive’s aggregate base salary and target bonus opportunity (“Base
Compensation”) below Executive’s Base Compensation immediately before the
Company’s acquisition or as in effect immediately prior to such reduction
(unless the Company also similarly reduces the Base Compensation of all other
Company senior executives), (iii) a request that Executive relocate to a



--------------------------------------------------------------------------------

worksite that is both more than thirty-five (35) miles from Executive’s prior
worksite and more than thirty-five (35) miles from Executive’s personal
residence (as of the effective date of the employment agreement), (iv) the
failure of any successor of the Company to assume the obligations under the
Agreement, and (v) a material violation by the Company of the Agreement. If the
event that potentially constitutes Good Reason is capable of cure, Good Reason
only will exist if the Company has not cured such event within thirty (30) days
after receipt by the Company of written notice from Executive describing why
Executive believes Good Reason exists.

 

ARTICLE 2

 

EMPLOYMENT BY THE COMPANY

 

2.1 Position and Duties. Subject to the terms set forth herein, the Company
agrees to continue to employ Executive in the position of President and Chief
Executive Officer, and Executive hereby accepts such employment. Executive will
serve in an executive capacity, will continue to perform such duties as are
customarily associated with the position of President and Chief Executive
Officer and such other duties as are assigned to Executive by the Board, and
will report solely and directly to the Board. During the term of this Agreement,
Executive will devote his best efforts and substantially all of his business
time and attention (except for vacation periods as set forth herein and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies or as otherwise set forth in this Agreement) solely
to the business of the Company.

 

2.2 Term. This Agreement will have a term of three (3) years commencing on the
Effective Date. Notwithstanding the previous sentence, in the event of a Change
of Control that occurs prior to the three-year anniversary of the Effective Date
while Executive continues to remain employed under this Agreement, the term of
this Agreement will extend through the later of (i) the one-year anniversary of
such Change of Control, and (ii) the three-year anniversary of the Effective
Date.

 

2.3 Employment at Will. Executive’s employment is at will, and both the Company
and Executive will have the right to terminate, with written notice, Executive’s
employment with the Company at any time, and for any reason, with or without
Cause. If Executive’s employment with the Company is terminated, Executive will
be eligible to receive severance benefits only to the extent provided in Article
4 of this Agreement.

 

2.4 Employment Policies. The employment relationship between the parties will
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that to the extent that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement will control.



--------------------------------------------------------------------------------

ARTICLE 3

 

COMPENSATION

 

3.1 Base Salary. Executive will receive for continued employment with the
Company, during the term of this Agreement, a base salary at an annual rate of
four hundred fifty thousand dollars ($450,000) effective as of February 16,
2005, payable in equal installments on the regular payroll dates of the Company,
subject to applicable tax withholding. Such base salary (the “Annual Base
Salary”) will be subject to increase as determined by the Board during the
annual focal review period.

 

3.2 Incentive Compensation Payment. During the term of this Agreement, Executive
will be eligible to receive an annual target incentive compensation payment for
each Fiscal Year. Executive’s target award and maximum award percentages
currently in place under the Company’s Executive Incentive Program will remain
unchanged. Beginning with the Fiscal Year ending March 31, 2007, the amount of
which incentive compensation payment under the Company’s Executive Incentive
Program will be determined by the Compensation Committee of the Board (the
“Committee”) following consultation with Executive.

 

3.3 Stock Option Grant. The Committee (i) granted to Executive on March 24,
2005, (the “Earlier Vesting Commencement Date”) a stock option to purchase two
hundred thousand (200,000) shares of Common Stock with an exercise price equal
to $13.52, which was the fair market value of Common Stock on the Earlier
Vesting Commencement Date, which option will vest on each monthly anniversary
date of the Earlier Vesting Commencement Date as to 1/48 of the shares of Common
Stock subject thereto, subject to Executive’s continued service to the Company
through each such vesting date. The stock option granted pursuant to this
Section 3.3 was granted under, and will continue to be subject to the terms of,
the Company’s 1997 Equity Incentive Plan and Executive’s Stock Option Agreement
thereunder, each of which is incorporated by reference herein.

 

3.4 Restricted Stock Grant. The Committee granted to Executive on March 24, 2005
thirty thousand (30,000) shares of restricted Common Stock at a purchase price
of $.0001 per share. The restricted stock grant is subject to a repurchase right
by the Company, which lapses as to one-third (l/3rd) of the shares each year,
beginning on March 24, 2006, subject to Executive’s continued service to the
Company through each such date. The restricted stock was granted under, and will
continue to be subject to the terms of, the Company’s 1997 Equity Incentive Plan
and the Grant of Restricted Stock Purchase Right Agreement entered into between
Executive and the Company, each of which is incorporated by reference herein.

 

3.5 Equity Awards. Executive will be eligible to receive options to purchase the
Company’s common stock and other equity incentive awards pursuant to any equity
incentive plans or arrangements it may have in effect from time to time. The
Board or its designated committee will determine in its discretion whether
Executive will be granted any such award or awards and the terms of any such
award or awards in accordance with the terms of any applicable equity incentive
plan or arrangement that may be in effect from time to time.

 

3.6 Standard Company Benefits. While Executive remains employed under the terms
of this Agreement, Executive will be entitled to all rights and benefits for
which he is eligible under the



--------------------------------------------------------------------------------

terms and conditions of the standard Company benefits and compensation practices
that may be in effect from time to time and are provided by the Company to its
executive employees generally, including health, disability, life and accidental
death insurance coverage. In addition, Executive will be entitled to receive the
following benefits while employed under the terms of this Agreement:

 

(a) Executive will be eligible to accrue up to twenty-two (22) days’ paid
vacation for each year (plus paid holidays), which Executive may take in
accordance with the Company’s standard policy regarding vacation time; provided,
however, that the number of paid days of vacation Executive will be able to
accrue will increase based on the Company’s established graduated scale to the
maximum of twenty-five (25) days (or such maximum as then in effect under
Company policies), as Executive’s seniority in the Company increases;

 

(b) the Company will provide Executive with life insurance coverage pursuant to
a term life insurance policy in an amount equal to one million dollars
($1,000,000);

 

(c) the Company will provide Executive with a monthly automobile allowance equal
to two thousand dollars ($2,000);

 

(d) the Company, pursuant to the terms and conditions of the Company’s Executive
Health Plan, will reimburse Executive up to five thousand dollars ($5,000) for
each Fiscal Year for the documented cost of covered medical expenses, without
the need for any contribution by Executive; and

 

(e) the Company will reimburse Executive up to five thousand dollars ($5,000)
per year for costs incurred by Executive for obtaining professional services,
including, but not limited to, legal, tax planning, accounting and investment
services), subject to Executive’s provision to the Company of reasonable
documentation regarding expenses incurred.

 

ARTICLE 4

 

SEVERANCE AND CHANGE OF CONTROL BENEFITS

 

4.1 Severance Benefits for Certain Terminations Apart from a Change of Control.
In the event that the Company terminates Executive’s employment for reasons
other than Cause, or in the event Executive resigns as a result of Good Reason,
more than two (2) months before or more than twelve (12) months after a Change
of Control Executive will, within thirty (30) days following the date on which
the Release described in Section 4.3 becomes effective in accordance with its
terms and subject to compliance with the provisions of Article 6 of this
Agreement, receive the following severance benefits: (i) a lump sum payment
equal to two times Executive’s Annual Base Salary as in effect during the last
regularly scheduled payroll period immediately preceding the termination of
Executive’s employment, such lump sum payment to be subject to applicable tax
withholding, and (ii) continued payment by the Company of the group health
continuation coverage premiums for Executive and Executive’s eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”) as in effect through the lesser of (A) twenty-four (24) months from
the effective date of such termination, or (B) the maximum period of time the
Company is required to provide Executive and his eligible dependants health
continuation coverage under COBRA; provided, however, that Executive will be
solely responsible for electing such coverage within the required time periods.



--------------------------------------------------------------------------------

4.2 Severance Benefits for Certain Terminations in Connection with a Change of
Control.

 

(a) Severance Benefits. If within two (2) months prior through twelve (12)
months following a Change of Control, the Company terminates Executive’s
employment for reasons other than “Cause” or Executive resigns for “Good
Reason,” Executive will, within thirty (30) days following the date on which the
Release described in Section 4.3 becomes effective in accordance with its terms
and subject to compliance with the provisions of Article 6 of this Agreement,
receive the following severance benefits: (i) a lump sum payment equal to two
(2) times Executive’s Annual Base Salary as in effect on the date of a Change of
Control (or as increased thereafter), such lump sum payment to be subject to
applicable tax withholding, (ii) the vesting and exercisability of the stock
option referenced in Section 3.3 and the award of restricted stock referenced in
Section 3.4 will be fully accelerated, and (iii) continued payment by the
Company of the group health continuation coverage premiums for Executive and
Executive’s eligible dependents under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”) as in effect through the lesser
of (A) twenty-four (24) months from the effective date of such termination, or
(B) the maximum period of time the Company is required to provide Executive and
his eligible dependants health continuation coverage under COBRA; provided,
however, that Executive will be solely responsible for electing such coverage
within the required time periods.

 

(b) Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 4.2(b), would be subject to the excise tax imposed by Section
4999 of the Code, then Executive’s severance and other benefits will be either:
(i) delivered in full, or (ii) delivered as to such lesser extent which would
result in no portion of such severance and other benefits being subject to
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the receipt by Executive on an
after-tax basis, of the greatest amount of severance and other benefits,
notwithstanding that all or some portion of such severance and other benefits
may be taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section 4.2(b)
will be made in writing by the Company’s independent public accountants
immediately prior to Change of Control (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required by this Section 4.2(b), the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 4.2(b).
In the event the Accountants determine that this Section 4.2(b) requires a
reduction in Executive’s severance or other benefits, Executive will be provided
the reasonable opportunity to determine the order in which severance and other
benefits will be reduced. If Executive fails to make an appropriate reduction
election within the reasonable time period determined by the Committee, in its
sole discretion, the order of reduction will be determined by the Committee.



--------------------------------------------------------------------------------

4.3 Release. Upon the occurrence of a termination that would entitle Executive
to receive severance benefits pursuant to Sections 4.1 or 4.2 that are
conditioned upon the execution of an effective release, and prior to the receipt
of such severance benefits, Executive will execute a general release of claims
(the “Release”) in the form provided to Executive by the Company, which will
include, among other things, a reaffirmation by Executive that he will abide by
the covenants set forth in Article 6. Such Release will specifically relate to
all of Executive’s rights and claims in existence at the time of such execution
and will confirm Executive’s obligations under the Company’s standard form of
proprietary information agreement. If Executive fails to execute the Release or
if Executive has an opportunity to revoke the Release and does so within the
applicable revocation period, none of the aforesaid benefits will be payable
under this Agreement. In addition, in the event Executive violates the covenants
set forth in Article 6, his right to receive any continuing payments and
benefits under this Agreement immediately will terminate.

 

4.4 Consulting Agreement. Subject to Executive having executed and not revoked
the Release, for the three-month period following Executive’s termination of
employment in situations that would trigger the payment of severance pursuant to
Sections 4.1 or 4.2, Executive agrees to be available to the Company to help
transition his duties and responsibilities to his successor (the “Consulting
Term”). Nothing in this Agreement will in any way be construed to constitute
Executive as an agent, employee or representative of the Company during the
Consulting Term, and Executive will perform all services hereunder during the
Consulting Term as an independent contractor. Executive acknowledges and agrees
that Executive is obligated to report as income all compensation received by
Executive pursuant to this Agreement during the Consulting Term, and Executive
agrees (and acknowledges the obligation) to pay all self-employment and other
taxes thereon. During the Consulting Term, the Company will pay Executive $1,000
per month for his services. In addition, all of Executive’s outstanding options,
awards of restricted stock and other equity awards will continue to vest (to the
extent not already vested and to the extent they would otherwise vest pursuant
to the agreements relating to such awards) and in all other respects will remain
subject to the terms and conditions of the agreements relating to such awards.
During the Consulting Term, Executive acknowledges that Executive will no longer
be entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company and will not receive any additional benefits from the
Company, except for the payments and benefits provided for in this Section 4.4.

 

4.5 Deemed Termination for Cause. Notwithstanding anything to the contrary in
this Article 4, Executive’s termination of employment will be deemed to have
terminated for Cause if, after Executive’s employment has terminated, facts and
circumstances are discovered that would have justified, in the opinion of the
Board, a termination for Cause. In such event, Executive acknowledges that the
payment of any severance pursuant to Sections 4.1 and 4.2 will have been made in
error. Accordingly, Executive will be required to pay to the Company all
severance payments paid to him pursuant to Sections 4.1 or 4.2, including,
without limitation, all amounts paid by the Company to reimburse Executive’s
COBRA premiums any payments made to Executive during the Consulting Term. In
addition, (i) the portion of the stock option referenced in Section 3.3 that
vests as the result of the provisions of Sections 4.2 (the “Accelerated Option”)
will immediately terminate and Executive will have no further rights with
respect thereto, (ii) any shares of restricted stock referenced in Section 3.4
that vest as a result of Section 4.2 (the “Accelerated Restricted Stock”) and
all outstanding shares



--------------------------------------------------------------------------------

of Company capital stock acquired by Executive as a result of exercising the
Accelerated Option, will immediately be forfeited to the Company and the Company
will repay to Executive any amounts he paid for such stock, unless at the time
of forfeiture the then fair market value of such stock (as determined by the
Board in its sole discretion) is less than the price paid by Executive for such
stock, in which case such stock will be forfeited to the Company at no cost to
the Company, and (iii) Executive will pay to the Company an amount equal to any
gain realized by Executive from the sale of any Accelerated Restricted Stock or
any capital stock acquired from the Company through the exercise of the
Accelerated Option. For purposes of clause (iii) of the foregoing sentence, gain
will be calculated as the amount Executive received upon disposition of the
shares (but in no event less than the fair market value of the shares on the
date of such disposition, as determined by the Board in its sole discretion)
over the amount paid, if any, by Executive for such capital stock together with
taxes paid, if any, by Executive in connection with the acquisition, vesting
and/or disposition of such capital stock (which Executive will have the burden
of substantiating the amount of taxes paid, if any, to the reasonable
satisfaction of the Board).

 

4.6 Mitigation. Executive will not be required to mitigate damages or the amount
of any payment provided under this Agreement by seeking other employment or
otherwise, nor will the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as a result of employment by
another employer or otherwise.

 

4.7 409A. Notwithstanding anything to the contrary in this Agreement, any cash
severance payments otherwise due to Executive pursuant to Article 4 of this
Agreement or otherwise on or within the six-month period following Executive’s
termination will accrue during such six-month period and will become payable in
a lump sum payment on the date six (6) months and one (1) day following the date
of Executive’s termination, provided, that such cash severance payments will be
paid earlier, at the times and on the terms set forth in the applicable Sections
of this Article 4, if the Company reasonably determines that the imposition of
additional tax under Section 409A of the Code will not apply to an earlier
payment of such cash severance payments.

 

4.8 Other Terminations. Only terminations of employment described in the
foregoing provisions of this Article 4 will entitle Executive to severance
benefits pursuant to the terms of this Agreement. Accordingly, terminations for
any reason not so described (such as, without limitation, on account of
Executive’s disability or death) will not entitle Executive to such severance
benefits.

 

ARTICLE 5

 

OUTSIDE ACTIVITIES

 

During the term of Executive’s employment by the Company, except on behalf of
the Company, Executive will not directly or indirectly, whether as an officer,
director, employee, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever that was known
by Executive to compete directly with the Company, throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company.
Notwithstanding the foregoing, Executive may own, as a passive investor,
securities of any competitor corporation, so long as Executive’s direct holdings
in any one such corporation will not in the aggregate constitute more than 1% of
the voting stock of such



--------------------------------------------------------------------------------

corporation. In addition, Executive may, with approval of the Board, serve as a
director on the boards of directors of other corporations and business entities
so long as such corporations or business entities do not compete directly with
the Company, in any area of the world, in any line of business engaged in (or
planned to be engaged in) by the Company, and so long as such service does not
materially interfere with the performance of Executive’s duties hereunder.
Executive also may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of Executive’s
duties hereunder.

 

ARTICLE 6

 

NONINTERFERENCE

 

While employed by the Company, and for one (1) year immediately following the
date on which Executive terminates employment or otherwise ceases providing
services to the Company, Executive agrees not to interfere with the business of
the Company by soliciting or attempting to solicit any employee of the Company
to terminate such employee’s employment in order to become an employee of or a
consultant or independent contractor to or for any person, corporation, firm,
partnership or other entity whatsoever. Executive’s duties under this Article 6
will survive termination of Executive’s employment with the Company and the
termination of this Agreement.

 

ARTICLE 7

 

GENERAL PROVISIONS

 

7.1 Notices. Subject to the remaining provisions of this Section 7.1, any
notices provided hereunder must be in writing and will be deemed effective upon
the earlier of personal delivery (including personal delivery by fax) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at Executive’s address as listed on the Company
payroll. Any termination by the Company, whether or not for Cause, or by
Executive for Good Reason, will be communicated by a Notice of Termination to
the other party hereto given by hand delivery or by registered or certified
mail, return receipt requested, postage prepaid, if to the Executive, then to
Executive at his address as set forth in the Company’s records, and, if to the
Company, to Exar Corporation, 48720 Kato Road, Fremont, California 94538
Attention: Law Department. For purposes of this Agreement, a Notice of
Termination means a written notice which (i) indicates the specific termination
provision in the Agreement relied upon and (ii) if the termination date of
Executive’s employment is other than the date of receipt of such notice,
specifies such termination date (which date will be not more than fifteen (15)
days after the giving of such notice). The failure by the Company or Executive
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or of Good Reason will not waive any right of
the Company or of Executive, respectively, or preclude the Company or Executive,
respectively, from asserting such fact or circumstance in enforcing its or his
rights under this Agreement.

 

7.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any

other jurisdiction, but this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provisions had
never been contained herein.

 

 



--------------------------------------------------------------------------------

7.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, they will not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement, unless
such waiver is agreed to in writing by both parties.

 

7.4 Complete Agreement. As of the Effective Date, this Agreement wholly
supersedes and renders without further force or effect any prior agreements
between Executive and the Company, including the Change of Control Plan and all
other agreements relating to compensation and benefits between the Company and
Executive, except the Proprietary Rights Agreement and the agreements relating
to the stock option referenced in Section 3.3 and the restricted stock award
referenced in Section 3.4, to the extent not inconsistent with the provisions of
this Agreement. This Agreement, along with the documents incorporated by
reference herein, constitutes the entire agreement between Executive and the
Company and is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein or therein, and it cannot be modified or amended except in a writing
signed by Executive and by an officer of the Company.

 

7.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

7.6 Headings. The headings of the sections hereof are inserted for convenience
only and will not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

7.7 Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

7.8 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that (i)
Executive may not assign any of Executive’s duties hereunder and Executive may
not assign any of Executive’s rights hereunder, without the written consent of
the Company, which will not be withheld unreasonably and (ii) the Company may
assign its rights and duties hereunder only to a parent or subsidiary of the
Company or to a corporation or other entity that will become the Company’s
successor in interest due to a merger, consolidation, acquisition or similar
transaction.

 

7.9 Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation will be resolved solely and exclusively by final and binding
arbitration held in Santa Clara County, California through Judicial Arbitration
& Mediation Services/Endispute (“JAMS”) under the then existing JAMS arbitration
rules. However, nothing in this Section is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Each party in any such arbitration will be
responsible for its own attorneys’ fees, costs and necessary disbursement;
provided, however, that if one party refuses to arbitrate and the other party
seeks to compel arbitration by court order, if such other party prevails, it
will be entitled to recover reasonable attorneys’ fees, costs and necessary
disbursements. Pursuant to California Civil Code Section 1717, each party
warrants that it was represented by counsel in the negotiation and execution of
this Agreement, including the attorneys’ fees provision herein.

 

7.10 Attorneys’ Fees. If either party hereto brings any action to enforce rights
hereunder, each party in any such action will be responsible for its own
attorneys’ fees and costs incurred in connection with such action.



--------------------------------------------------------------------------------

7.11 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to its principles of conflicts of law.

 

7.12 Acknowledgement. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXAR CORPORATION

By:

 

/S/    DONALD L. CIFFONE, JR.

--------------------------------------------------------------------------------

Title:

 

Chairman of the Board

--------------------------------------------------------------------------------

Date:

 

August 2, 2005

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED THIS

2ND DAY OF AUGUST, 2005

/S/    ROUBIK GREGORIAN

--------------------------------------------------------------------------------

ROUBIK GREGORIAN